WELLS, C.J.,
dissenting.
I would rely upon the experience and representations of the chief judges from the three circuits filing motions for rehearing. I think the matter should be reheard because I conclude that the majority’s decision is enforcing views which are contrary to the practical experience of circuit judges as to what in reality is in the best interests of these children.
It is my view that the judges who are on the ground in their communities should be empowered to do what those judges con-elude is best for serving the juvenile courts in their communities. While we could delineate criteria for use of the technology with the assistance of those judges, my confidence is in the circuit judges, and I believe the majority here seriously errs in not allowing these judges to do what the judges conclude is best for the communities and children they serve.
HARDING, J., concurs.